Exhibit 10.1
SECOND AMENDMENT TO 364-DAY LETTER OF CREDIT AGREEMENT


This Second Amendment to 364-Day Letter of Credit Agreement (this “Amendment”),
dated as of September 17, 2020, is entered into between Watford Holdings Ltd.,
an exempted company with liability limited by shares incorporated under the laws
of Bermuda, as Parent (the “Parent”), Watford Re Ltd., an exempted company with
liability limited by shares incorporated under the laws of Bermuda and
registered as a Class 4 insurer under the Insurance Act 1978, as amended, as
Account Party (the “Account Party”), the Lenders and Issuing Lenders party
hereto, and Lloyds Bank Corporate Markets plc, as Administrative Agent and L/C
Agent.
WHEREAS, reference is made to the 364-Day Letter of Credit Agreement, dated as
of September 20, 2019, among the Parent, the Account Party, the Lenders, the
Issuing Lenders, the L/C Agent and the Administrative Agent (such agreement, as
amended pursuant to a letter agreement dated August 3, 2020, the “Existing
Credit Agreement”);
WHEREAS, the Credit Parties have requested certain amendments to the Existing
Credit Agreement, including a reduction of the Commitments from $100,000,000 to
$50,000,000 and an extension of the Specified Commitment Termination Date; and
WHEREAS, the Credit Parties, the undersigned Lenders (constituting all of the
Lenders), the Administrative Agent and the L/C Agent have agreed to amend the
Existing Credit Agreement as set forth in this Amendment, subject to the terms
and conditions herein.
NOW THEREFORE, for valuable consideration, the parties agree as set forth below.
1.Defined Terms. Any capitalized term used in this Amendment, including the
introductory paragraph and the recitals above, without an associated definition
herein shall have the meaning given to it in the Existing Credit Agreement, as
amended by this Amendment (as so amended, the “Credit Agreement”).
2.Amendments to the Existing Credit Agreement. In accordance with Section 10.2
of the Existing Credit Agreement, with effect from the Effective Date (as
defined below) the Existing Credit Agreement is hereby amended as follows:
2.1.The cover page of the Existing Credit Agreement is hereby amended by
replacing the reference to “$100,000,000” on such page with “$50,000,000”.
2.2 Section 1.1 of the Existing Credit Agreement is hereby amended by inserting
the following definitions therein in appropriate alphabetical order:
“Amendment No. 2” means the Second Amendment to 364-Day Letter of Credit
Agreement dated as of September 17, 2020 among the Parent, Account Party, the
Lenders, the Issuing Lenders, the Administrative Agent and the L/C Agent.
1



--------------------------------------------------------------------------------



“Amendment No. 2 Effective Date” means the “Effective Date” as defined in
Amendment No. 2.
“Applicable Commitment Fee Rate” means (a) prior to the Amendment No. 2
Effective Date, 0.30% and (b) on and after the Amendment No. 2 Effective Date,
0.40%.
“Applicable L/C Fee Rate” means (a) prior to the Amendment No. 2 Effective Date,
1.75% and (b) on and after the Amendment No. 2 Effective Date, 1.85%.
2.3 The definition of “Commitment” in Section 1.1 of the Existing Credit
Agreement is hereby amended by inserting the following sentences at the end
thereof:
“The initial Commitment of each Lender shall be reduced on the Amendment No. 2
Effective Date as set forth on Schedule 1.1. The Commitment of each Lender as of
the Amendment No. 2 Effective Date is set forth opposite the name of such Lender
on Schedule 1.1.”
2.4 The definition of “Specified Commitment Termination Date” in Section 1.1 of
the Existing Credit Agreement is hereby amended by replacing the reference to
“September 19, 2020” therein with “September 17, 2021”.
2.5 Section 2.10(b) of the Existing Credit Agreement is hereby amended by
replacing the reference to “0.30%” therein with “the Applicable Commitment Fee
Rate”.
2.6 Section 2.10(c) of the Existing Credit Agreement is hereby amended by
replacing both references to “1.75%” therein with “the Applicable L/C Fee Rate”.
2.7 Section 7.13(b) of the Existing Credit Agreement is hereby amended by (i)
replacing the reference to “$615,052,000” with “$537,950,000”, (ii) replacing
the reference to “June 30, 2019” with “June 30, 2020”, and (iii) inserting the
following sentence at the end thereof:
“If the Consolidated Net Income of the Parent and its Subsidiaries for any
Fiscal Quarter is less than zero, then the Consolidated Net Income of the Parent
and its Subsidiaries for such Fiscal Quarter shall be deemed to be zero for
purposes of this Section 7.13(b)”.
2.8 Section 7.13(d) of the Existing Credit Agreement is hereby amended by
replacing the reference to “$500,000,000” therein with “$400,000,000”.
2.8 Schedule 1.1 of the Existing Credit Agreement is hereby amended by deleting
such schedule in its entirety and replacing it with a new Schedule 1.1, a copy
of which is attached to this Amendment as Exhibit I.
2



--------------------------------------------------------------------------------





3.Representations and Warranties. Each Credit Party hereby represents and
warrants as of the Effective Date that:
3.1 The representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true, correct and complete in all material respects
(or, to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true, correct and
complete in all material respects on and as of such earlier date); provided
that, if a representation and warranty, covenant or condition is qualified as to
materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty, covenant or
condition;
3.2 The execution, delivery and performance by each Credit Party of this
Amendment, and the consummation of the transactions contemplated hereby, (i) are
within each Credit Party’s corporate powers, (ii) have been duly authorized by
all necessary action, (iii) require no consent or approval of or action by or in
respect of, or registration or filing with, any Governmental Authority, agency
or official, except such as have been obtained or made and are in full force and
effect, (iv) do not contravene, or constitute a default under, any provision of
applicable law, regulation or order of any Governmental Authority or the
Organizational Documents of each Credit Party or of any judgment, injunction,
order or decree binding upon any Credit Party, (v) do not result in the creation
or imposition of any Lien on any asset of any Credit Party except Liens in favor
of the Lenders, and (vi) will not violate or result in a default under any
indenture, loan agreement or other material agreement or instrument binding upon
any Credit Party or its assets, or give rise to a right thereunder to require
any payment to be made by any Credit Party;
3.3 This Amendment has been duly executed and delivered by such Credit Party and
is a legal, valid and binding obligation of such Credit Party, enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor’s
rights generally or by equitable principles relating to enforceability; and
3.4 No Default or Event of Default has occurred and is continuing or would
result after giving effect to this Amendment.
4.Ratification. Except for the amendments under this Amendment, the parties
ratify and confirm the Credit Agreement and the other Loan Documents and agree
that they remain unchanged and in full force and effect. This Amendment is
expressly without prejudice to any rights or remedies of the Lenders, the
Issuing Lenders, the Administrative Agent and the L/C Agent, including, without
limitation, those under the Credit Agreement and the other Loan Documents, all
of which are expressly reserved and are not waived.
3



--------------------------------------------------------------------------------



5.Effectiveness. This Amendment shall become effective on the date first written
above, subject to the Administrative Agent receiving the following all of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent (the “Effective Date”):
(a)a copy of this Amendment executed by each of the parties hereto;
(b)a certificate dated as of the Effective Date signed by a Responsible Officer
of the Account Party, and attested to by the Secretary or any Assistant
Secretary of the Account Party, together with (x) copies of its Organizational
Documents (including, (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, (B) the memorandum of association (or
equivalent), and (C) the bye-laws or other governing document as in effect on
the Effective Date), (y) the resolutions relating to the Loan Documents and (z)
an incumbency certificate evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment;
(c)a certificate dated as of the Effective Date signed by a Responsible Officer
of the Parent (A) certifying that the conditions precedent specified in this
Section 5 have been satisfied as of the Effective Date, (B) certifying that the
representations and warranties of each Credit Party contained in Section 3 of
this Amendment are true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty is true, correct and complete in all respects) on the Effective Date
or, to the extent that such representations and warranties specifically refer to
an earlier date, as of such earlier date, and (C) certifying that there has been
no event or circumstance since the Closing Date that has had or would be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
(d)opinions of counsel to the Credit Parties addressed to the Administrative
Agent and the Lenders with respect to the Credit Parties, this Amendment and
such other matters as the Administrative Agent may reasonably request;
(e)payment from the Credit Parties of all fees and reasonable expenses of the
Administrative Agent, the L/C Agent, the Issuing Lenders and the Lenders in
connection with this Amendment (including reasonable and documented fees and
expenses of counsel that are submitted at least two (2) Business Days prior to
the Effective Date); and
(f)such other certificates, instruments or other documents as the Administrative
Agent may reasonably request.
6.Miscellaneous provisions. The provisions of Section 10.5 (Governing Law;
Jurisdiction; Etc.) and Section 10.6 (Waiver of Jury Trial) of the Credit
Agreement are
4



--------------------------------------------------------------------------------



hereby incorporated by reference as if fully set forth herein. This Amendment is
a Loan Document. Each Credit Party acknowledges and agrees that the
representations and warranties set forth herein are material inducements to the
Lenders to deliver this Amendment. This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
respective permitted successors and assigns. No course of dealing on the part of
the Lender or any of their respective officers, nor any failure or delay in the
exercise of any right by the Lenders, shall operate as a waiver thereof, and any
single or partial exercise of any such right shall not preclude any later
exercise of any such right. The failure at any time to require strict
performance by the Credit Parties of any provision of any Loan Documents shall
not affect any right of the Lenders thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of each Lender. No other person or entity, other than the Lenders or the
Administrative Agent, in its capacity as Administrative Agent, shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third party beneficiary hereunder. Upon the effectiveness hereof,
all references to the Credit Agreement set forth in any other agreement or
instrument shall, unless otherwise specifically provided, be references to the
Credit Agreement as amended hereby.
7.Counterparts; Integration; Electronic Copies. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.
8.Extension. This Amendment shall constitute (a) the Extension Request required
to be delivered by the Account Party to the Administrative Agent, the L/C Agent,
each Issuing Lender and each Lender pursuant to Section 2.2 of the Existing
Credit Agreement, (b) the acceptance of such Extension Request by each Issuing
Lender and each Lender pursuant to Section 2.2 of the Existing Credit Agreement
and (c) a waiver by each of the parties hereto of any deadlines specified in
Section 2.2 of the Existing Credit Agreement relating to the delivery or
acceptance of such initial Extension Request.


[Remainder of page intentionally left blank.]





5



--------------------------------------------------------------------------------



The parties have executed and delivered this Amendment as of the date first set
forth above.


WATFORD HOLDINGS LTD.

By:/s/ Jon LevyName:Jon LevyTitle:Chief Executive Officer



WATFORD RE LTD.

By:/s/ Jon LevyName:Jon LevyTitle:Chief Executive Officer









Signature Page - Second Amendment



--------------------------------------------------------------------------------



LLOYDS BANK CORPORATE MARKETS PLC, as a Lender, an Issuing Lender, L/C Agent and
Administrative Agent



By:/s/ Kamala BasdeoName:Kamala BasdeoTitle:Assistant Vice President




By:/s/ Tina WongName:Tina WongTitle:Assistant Vice President







Signature Page - Second Amendment



--------------------------------------------------------------------------------





BMO HARRIS BANK N.A., as an Issuing Lender and as a Lender

By:/s/ Catherine LiuName:Catherine LiuTitle:Vice President












Signature Page - Second Amendment



--------------------------------------------------------------------------------



Exhibit I
SCHEDULE 1.1
Commitments and Commitment Percentages




Initial Commitments and Commitment Percentages:

LenderCommitmentPercentageLloyds Bank Corporate Markets PLC$50,000,00050.0%BMO
Harris Bank N.A.$50,000,00050.0%Total$100,000,000100.0%





Commitments and Commitment Percentages as of the Amendment No. 2 Effective Date:

LenderCommitmentPercentageLloyds Bank Corporate Markets PLC$25,000,00050.0%BMO
Harris Bank N.A.$25,000,00050.0%Total$50,000,000100.0%



Exhibit I - Second Amendment

